12 N.Y.3d 879 (2009)
In the Matter of DARREN F., Respondent,
v.
MARIE-AMINA T., Appellant.
Court of Appeals of New York.
Submitted April 20, 2009.
Decided June 11, 2009.
Motion, insofar as it seeks leave to appeal from the Appellate Division order denying reargument or leave to appeal to the Court of Appeals, dismissed upon the ground that such order does not finally determine the proceeding within the meaning of the Constitution; motion, insofar as it seeks leave to appeal from the Appellate Division order of affirmance, denied. Motion for poor person relief dismissed as academic.